Citation Nr: 0609642	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-19 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
wrist tendonitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to 
February 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  


FINDINGS OF FACT

1.  The veteran is right-handed.  

2.  The veteran's right wrist disability is currently 
manifested by complaints of pain, swelling, and stiffness of 
the wrist, and she reports difficulty in opening jars and 
with putting pressure directly on the hand when it is 
hyperextended.  There are muscle spasms in her thumb and on 
the thumb side of the wrist and she experiences some 
radiation of pain from the wrist up to the elbow.  There is 
70 degrees of wrist dorsiflexion.  

3.  Current right wrist diagnoses include right scaphoid 
lunate ligament tear with worsening pain and limitation of 
function; right ulnar neuropathy at the elbow, "totally 
unrelated" to the right wrist condition.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5017 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5024, 5215 (2005).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that a VCAA letter was sent to the veteran 
in July 2001, prior to the December 2001 rating decision 
which denied an increased rating for the right wrist 
condition.  She submitted a notice of disagreement with that 
decision, and this appeal ensued.  She was issued a SOC in 
December 2001 and SSOCs in April 2003, November 2003, June 
2004 and November 2005.  It is noted that the April 2003 SSOC 
and the November 2005 SSOC included discussion and recitation 
of the duty to notify and assist regulations.  Specifically, 
these documents notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board denies the veteran's claim for an increased rating, any 
question as to the appropriate disability rating or effective 
date to be assigned are rendered moot.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  There are numerous reports of record pertinent to 
the right wrist, to include a VA examination report from 
September 2003, but there are additional treatment records 
dated in 2004 and 2005.  It is noted that the veteran failed 
to report for a scheduled examination in March 2005.  
Attempts to reschedule another exam were unsuccessful.  At 
any rate, the evidence of record is sufficient to make a 
decision without obtaining additional VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Review of the service medical records reflects treatment on 
at least two occasions for right wrist problems.  At the time 
of postservice VA examination in July 1997, the veteran had 
full range of wrist motion.  The final diagnoses include 
chronic strain of the wrists, by history.  She was seen at a 
private facility in August 1997 for other health problems and 
gave a history of right wrist pain.  

The veteran was examined for VA in August 1997 and gave a 
history of injuring her right wrist during service.  She 
complained of right wrist pain with sports activity and with 
direct pressure.  On examination (of both wrists), range of 
motion was 60/75 of extension and 60/65 of flexion.  Radial 
deviation was 25/30 and ulnar deviation was 50/55.  There was 
objective evidence of tenderness.  X-ray appeared normal.  
Chronic sprain/strain of the right wrist was diagnosed.  

Upon rating decision in November 1997, service connection for 
right wrist tendonitis was granted and a 10 percent rating 
was assigned.  

Subsequently dated records are essentially negative for 
further wrist problems until April 2000.  At that time, the 
veteran reported complaints of increased pain.  There was 
very noticeable laxity in the wrist, but X-rays were 
negative.  When examined by VA in June 2000, range of motion 
was full but with pain.  The wrist was described as stable.  
There was tenderness to palpation.  Sensation was intact.  
The diagnoses included pain, most likely tendonitis, overuse.  
The veteran was treated for similar complaints in October 
2000.  It was noted that she worked at a computer keyboard.  

When examined by VA examination in August 2001, the veteran 
stated that over the past two years, she had had increased 
right wrist pain which worsened after a full day of typing.  
She denied tingling or numbness, but said that the pain 
increased with gripping or lifting motions.  Range of motion 
was full with pain at the extremes.  Grip strength was equal 
in both hands.  Tinel's sign was negative.  Sensation was 
intact and X-rays were negative.  The diagnosis was chronic 
tendonitis.  

A VA record dated in March 2002 reflects that the veteran was 
seen for right wrist pain with numbness in the fifth finger 
and thumb.  She was losing strength in her grip.  Private 
records reflect that the veteran was seen in April 2002 for 
right wrist and hand complaints to include paresthesia along 
the lateral side of her right fifth finger.  At times her 
grip strength was weak and she had difficulty opening jars.  
There was radiating pain from her wrist up to her elbow.  On 
exam, movement in the right wrist was "slightly limited" 
with 55 degrees of extension and 90 degrees of flexion.  
There was positive Tinel's at the ulnar nerve, but it was 
negative at the right wrist.  There was also negative 
Phalen's at the right wrist.  X-rays were negative.  

Private magnetic resonance imaging (MRI) of the right wrist 
was conducted in May 2002 and showed no ligament tear, 
cartilage abnormality or other specific findings.  Private 
records dated in June 2002 show that the veteran's complaints 
continued and electromyography (EMG) study in May 2002 
suggested a scaphoid lunate ligament tear in the right 
wrist/scaphoid and right ulnar nerve neuropathy.  

VA examination in September 2003 reflected pain on the dorsal 
aspect of the wrist and paresthesias on the lateral side of 
the right finger.  The veteran said that she was unable to 
open jars and, on occasion, wore a brace.  This limited her 
ability to type, however, and she spent about 6 hours per day 
at the keyboard.  The pain awakened her at night with 
numbness in the thumb and fifth finger.  She was right-handed 
and felt that there was always some pain.  There was some 
swelling of the hand and stiffness of the thumb and the wrist 
in the mornings.  There were muscle spasms in the thumb and 
on the thumb side of the wrist.  She also had difficulty 
where she could not put pressure directly on the hand when it 
was hyperextended in functions such as using a sponge.  There 
was severe pain with trying to use a hammer or knife with 
pressure.  

On examination, she had 70 degrees of dorsiflexion and 75 
degrees of volar flexion of the right wrist.  She had 55 
degrees of ulnar deviation on the right wrist and 20 degrees 
of radial deviation on the right wrist.  Each of these ranges 
of motion were slightly inferior to left wrist movements.  
There was definite weakness of grip strength and some 
weakness at the wrist with ulnar deviation.  The final 
diagnoses were right scaphoid lunate ligament tear with 
worsening pain and limitation of function; right ulnar 
neuropathy at the elbow, "totally unrelated" to diagnosis 
number one.  

Subsequently dated private and VA records through 2005 
essentially show treatment for other disabilities.  It is 
noted, however, that the veteran failed to appear for a 
scheduled VA examination in March 2005 as she had back pain 
and was unable to fly.  She was sent a letter in May 2005 
requesting information as to her availability for another 
exam, but she did not respond.  

The Board notes that there is no specific DC for tendonitis.  
VA regulations provide that when an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The movement of the wrist is 
covered in the regulations by DCs 5214 and 5215.  In 
addition, tenosynovitis is to be evaluated on the basis of 
limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  38 C.F.R. Part 4, DCs 
5003-5020.  Where there is X-ray evidence of arthritis, and 
limitation of motion but not to a compensable degree, a 10 
percent rating can be assigned for such major joints.  Id.  

DC 5215 is for limitation of motion of the wrist.  Normal 
ranges of wrist motion are 70 degrees of dorsiflexion, 80 
degrees of palmar flexion, 20 degrees of radial deviation, 
and 45 degrees of ulnar deviation.  See 38 C.F.R. § 4.71, 
Plate I.  

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist in 
line with the forearm warrants a 10 percent evaluation.  
38 C.F.R. §  4.71a, DC 5215.  A 10 percent rating is the 
highest evaluation assignable under this code.  Ratings 
higher than 10 percent can be assigned under DC 5214 for 
various degrees of ankylosis.  Ankylosis of the wrist on the 
major side is rated 30 percent for favorable ankylosis, 40 
percent for ankylosis in any other position except favorable, 
and 50 percent for favorable unfavorable ankylosis in any 
degree of palmar flexion, or with ulnar or radial deviation.  
38 C.F.R. § 4.71a, DC 5214.  A higher rating of 60 percent 
could also be assigned under DC 5215, loss of use of the 
hand, which is accompanied by entitlement to special monthly 
compensation.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeal for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate DCs, none of which was rated 
on overlapping criteria.  The Court held that the conditions 
were to be rated separately under 38 C.F.R. § 4.25, unless 
they constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban at 261.  The 
critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id.  At 262.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  

After considering the record, the Board finds that there is 
no medical evidence of record indicating that the veteran 
demonstrated any right wrist ankylosis and therefore DC 5214 
is not for application.  Simply put, the right wrist is not 
immobile.  In addition, no multiple impaired finger movements 
(not including the thumbs) due to tendon tie-up, muscle or 
nerve injury were clinically demonstrated to be caused by the 
tendonitis and which would therefore warrant a separate 
evaluation.  However, the veteran has a medically 
demonstrated slight impairment of the right wrist range of 
motion, when compared to the left wrist, namely in deviation.  
The Board has also acknowledged the veteran's complaints of 
tenderness and pain on use.  See DeLuca, supra.  The Board 
also points out that it is clear from the September 2003 exam 
that some of her complaints are related to an unrelated ulnar 
nerve injury.  Taking into consideration, however, the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, such light 
limitation of the right wrist motion coupled with his 
complaints of pain with resultant limitation of use, the 
Board finds that her symptomatology most closely approximates 
impairment of function of a major joint, the wrist.  See 38 
C.F.R. § 4.71a, DC 5024.  

It is the conclusion of the Board, however, that a schedular 
rating in excess of 10 percent is not warranted.  While there 
is slight limitation of right wrist motion, and the veteran 
complains of wrist pain and swelling, the evidence does not 
show the degree of impairment or limitation that would result 
in an increased evaluation.  Therefore, her complaints of 
tenderness, pain, and functional impairment, when taken 
together with the slight limitation of motion without other 
clinical findings, more nearly approximates the current 10 
percent evaluation under DC 5024, but no more. 

The currently assigned 10 percent rating contemplates 
complaints of pain, especially on extended use.  And, as 
noted before, there is no evidence that the claimant suffers 
from ankylosis of the right wrist; therefore, DC 5214 is not 
for application.  Further, limitation of motion of the right 
wrist is slightly limited; this is not severe enough to meet 
the standard of DC 5215, which has a maximum of 10 percent 
itself.  In addition, numerous X-rays of the wrist have been 
negative, and MRI of the wrist showed an unrelated ulnar 
deviation.  Therefore, the Board can find no basis under the 
applicable DCs to grant an evaluation in excess of 10 percent 
based on impairment of the right wrist.

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Thus, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  Also considered was referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

Entitlement to a rating in excess of 10 percent for right 
wrist tendonitis is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


